DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-29 and 31 are pending. Claims 4 and 5 are withdrawn. Claims 1-3, 6-29 and 31 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-29 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-3, 6-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claims 1, 14, 23 and 31 recite “the comparison factor being indicative of a first amount of time during which a portion of one or more of the first coating layer, the second coating layer, or the primer layer wears to a first depth divided by a second amount of time during which a portion of the oilfield operational component without the one or more of the first coating layer, the second coating layer, or the primer layer wears to a second depth equal to the first depth”. This limitation is not supported by the original disclosure. As recited, the comparison factors allows a comparison against the coated product and a product which may only be missing one of the first coating, second coating or primer layer. Additionally, the comparison factor now compares a time for wear of any of the coating layers to be compared to the time for wear of a similar component missing any one of the coating layers. This new recitation is not supported by the original disclosure. The original disclosure provides that the comparison factor is indicative of a first amount of time during which the coated component wears to a certain depth compared against the same component with no coating at all, which is different from what is now claimed. Therefore, claims 1, 14, 23 and 31 fail to comply with the written description requirement. Claims 2, 3, 6-13, 15-22 and 24-29 depend from either claim 1, 14, or 23 and fail to comply with the written description requirement for the same reasons.   
Independent claims 1, 14, 23 and 31 also recite “the first coating composition including T-resin units”. It is noted that the first coating composition is the composition that is applied to the substrate. However, the original disclosure notes that the T-resin units are prepared during curing of the composition (00149). Therefore, the original disclosure does not provide support for the first composition which is applied including T-resin units, as these would only be present after curing of the first composition to form the first coating layer. Thus, claims 1, 14, 23 and 31 fail to comply with the written description requirement. Claims 2, 3, 6-13, 15-22 and 24-29 depend from either claim 1, 14, or 23 and fail to comply with the written description requirement for the same reasons.   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-3, 6-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 14, 23 and 31 recite “the first coating composition including T-resin units each forming one or more bonds with one or more of other T-resin units, silanol fluid, fillers, or the titanium dioxide”. This language is indefinite. According to applicant’s definition, T-resin units are a result of curing in the coating composition (00149) from the reaction of the silane (00149). Therefore, it is unclear how T-resin units can be present in the applied coating coating composition before curing in addition to the silane. Thus, claims 1, 14, 23 and 31 are indefinite. Claims 2, 3, 6-13, 15-22 and 24-29 depend from either claim 1, 14, or 23 and are indefinite for the same reasons.   
Claim 10 recites the limitation "the coating composition".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of “a coating composition” and it is unclear if “the coating composition” is intended to refer to the primer composition, the first composition or the compositions of the additional coatings. Therefore, claim 10 is indefinite. Claim 11 depends from claim 10 and is indefinite for the same reasons. For examination purposes, “the coating composition” has been interpreted as “the first coating composition” as supported in the body of the claim.
Claim 22 recites the limitation "the first coating composition layer".  There is insufficient antecedent basis for this limitation in the claim. There is no initial recitation of “a first coating composition layer”. There is antecedent basis for both “the first coating composition” and “the first coating layer”. However, it is unclear as to which of these limitations “the first coating composition layer” is intended to refer to. Therefore, claim 22 is indefinite. For examination purposes, the claim has been interpreted as “the first coating composition”.
Conclusion
	Claims 1-29 and 31 are pending. 
Claims 4 and 5 are withdrawn. 
Claims 1-3, 6-29 and 31 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
June 18, 2022            Primary Examiner, Art Unit 1717